UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee x

IN RE GENERAL ELECTRIC SECURITIES

LITIGATION : 19cv1013 (DLC)
This document relates to the following : ORDER
actions: 19cv1l013, 19cv1244 :

ene eee ee a ee ee x

DENISE COTE, District Judge:

On January 15, 2020, counsel for the defendants submitted a
letter pursuant to Rule 3.G. of the Court’s Individual Practices
in Civil Cases, noting that a motion has been fully submitted
for sixty days. The parties are hereby advised that the Court
is aware of the fully submitted motion, and will decide it as
expeditiously as possible.

Dated: New York, New York
January 16, 2020

- ff
emcee
NISE COTE
United States District Judge

i

 

 

 
